Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2010/0044259).
Regarding claim 1, Wang discloses a system (See Figs. 2-5) for holding a computing device, the system comprising: a rectangular base (at 31) configured to be attached to a bottom side of the computing device; a first and second flap (at 421 and 421 in Fig. 2) attached to a first side and second side of the rectangular base, respectively, the first side opposes the second side; a first section (at 33) attached to a third side of the rectangular base configured to be adjacent to a back side of the computing device; a second section (at 32) attached to the first section configured to be adjacent to a top side of the computing device; wherein when the computing device is in a closed state and the first and second flaps attach to the second section (as shown in Fig. 5).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prete et al. (US 5,445,266).
Regarding claim 1, Prete discloses a system (See Fig. 2) for holding a computing device, the system comprising: a rectangular base (at 12) configured to be attached to a bottom side of a computing device; a first and second flap (at 28 and 28 in Fig. 2) attached to a first side and second side of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/023006, US 2007/0246386, US 9908678, US 8205744, US 7562751, US 6604618, US 6296094, US 5395023 and US 4515493 disclose similar systems comprising a base, side flaps and two additional sections for holding a computing device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735